DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed September 6, 2019.  Claims 1-20 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Patent Application No. DE10 2018121743.9, filed on September 6, 2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 6, 2019 and May 5, 2020 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. 
Figures 1-9 of the drawings are objected to because the are blurry, have broken lines, and inconsistent number sizing and lack clarity.  It appears that the drawing comprise informal drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 8, 9, 11-14 and 17-20 are objected to because of the following informalities:  

Claims 3, 4, 8, 9, 11-14 and 17-20 are objected to for the use of “and/or” since claims should definitive and not subject to different interpretations. 

Claim 12 is objected to for including a preamble that is inconsistent with claim 1.  For the purpose of examination, an assumption is being made that Applicant intended the claims to be dependent upon claim 9.

Claims 14 and 20 are objected to for the use of “via” as there is no concrete definition of such term.

Claim 14 is objected to for reciting “its” as it is not definitive to what is being claimed.

Claim 18 is objected to for the passage of “wherein the at least one further axis of is a …”  It appears that “movement” should be inserted between “of” and “is”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5, 9, 12 and 13 recite the limitation "the transported goods".  There is insufficient antecedent basis for this limitation in the claims.

Claim 3 recites the limitation "the transporter base area".  There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 8, 9 and 11-15 recite the limitation "the transported goods".  There is insufficient antecedent basis for this limitation in the claims.  The Office notes that in other claims “the driverless transported goods” is recited which is the basis for rejecting the claims based upon “the transported goods”. 

Claim 7 recites “comprising at least one place for depositing transported goods”, which infinitive as there is no relationship to the features recited in claim 1.

Claim 9 recites the limitation "the area".  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 and 18 recite the limitation "the lifting device".  There is insufficient antecedent basis for this limitation in the claims.

Claim 12 recites the limitation "the process of reaching the loading position".  There is insufficient antecedent basis for this limitation in the claim.

The term “compensating” in claim 12 is a relative term which renders the claim indefinite. The term “compensating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 14 recites the limitation "the two steps".  There is insufficient antecedent basis for this limitation in the claim.

The terms “processed” and “non-process” in claim 14 are relative terms which renders the claim indefinite. The terms “processed” and “non-process” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 20 recites the limitation "the axes of movement".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because the claim merely recite intended use of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0308096, to Nusser et al. (hereinafter Nusser), in view of U.S. Patent Publication No. 2018/0146618, to Elazary et al. (hereinafter Elazary).
.
As per claim 1, Nusser discloses a driverless transporter for transporting goods (e.g. see Fig. 2, and para. 051, wherein a robotic truck unloader 200 is provided), comprising: an undercarriage (e.g. see Fig. 2, wherein a main body portion disposed below conveyer belt 210 is provided), a drive (e.g. see Fig. 2, and para. 051, wherein the robotic truck 200 includes wheels 214 which would be driven by a drive), a control unit (e.g. see Fig. 2, and para. 051, wherein the robotic truck would include some sort of control unit for driving wheels 214 and robotic arm 202).
Nusser fails to disclose a handling arrangement with a telescopic extension for moving the transported goods in a horizontal direction.  However, Elazary teaches a robot including a set of actuators 630, 640, 650 and 660 comprising a telescopic extension configured for engaging and moving goods in at least a horizontal direction (e.g. see Fig. 6 and para. 0047).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include a telescopic extension for the purpose of increasing grasping range of the robot.

As per claim 2, Nusser, as modified by Elazary, teaches the features of claim 1, and Elazary further teaches wherein the driverless transporter further comprises a lifting device for moving the transported goods in a vertical direction, the telescopic extension being lifted by the lifting device (e.g. see Figs. 10A and 10B, wherein arrows 2 and 3 show vertical movement of the goods grasp by the actuators, via extendable lift 1020), and the lifting device being configured as a lifting platform having the telescopic extension mounted thereon (e.g. see Figs. 10A and 10B, and para. 0063, wherein the set of actuators are mounted on a platform of the vertically extending lift 1020).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include a vertical movement means for the purpose of grasping goods at different heights.

As per claim 3, Nusser, as modified by Elazary, teaches the features of claim 1, and Elazary further teaches wherein the telescopic extension is arranged on the driverless transporter such that, when seen in a top view, the transported goods are arranged within the transporter base area defined by the undercarriage when the telescopic extension is in a retracted condition (e.g. see Fig. 10B), and/or a chassis of the transporter and can be moved to a position laterally next to the base area by pulling out the telescopic extension.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include the ability to move goods to a location within the base so that the goods moved by the actuators may be stored.

As per claim 4, Nusser, as modified by Elazary, teaches the features of claim 1, and Elazary further teaches wherein the telescopic extension has arranged thereon a handling element for gripping and/or picking up the transported goods (e.g. see Figs. 10A and 10B, wherein grippers 1030 are provided).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include a telescopic extension have grippers for securing the captured good.

As per claim 5, Nusser, as modified by Elazary, teaches the features of claim 1, and Elazary further teaches wherein the handling arrangement comprises at least one further axis of movement for moving the transported goods in a horizontal plane (e.g. see Figs. 10A and 10B, wherein grippers 1030 are moveable in a vertical direction).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include providing addition movement means for placement of delicate goods (e.g. without merely dropping the secured good).

As per claim 6, Nusser, as modified by Elazary, teaches the features of claim 1, and Elazary further teaches wherein the handling arrangement comprises at least two telescopic extensions (e.g. see Figs. 10A and 10B).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include multiple extendable members to increase a reach distance).

As per claim 7, Nusser, as modified by Elazary, teaches the features of claim 1, and Nusser further discloses comprising at least one place for depositing transported goods (e.g. see Fig. 2, wherein conveyor belt 210 is provided).

As per claim 9, Nusser discloses a driverless transport system comprising: at least one driverless transporter for transporting goods, comprising: an undercarriage, a drive, a control unit, and a handling arrangement with a telescopic extension for moving the transported goods in a horizontal direction (e.g. see rejection of claim 1); and at least one transfer station, wherein the driverless transporter and the transfer station are configured such that goods transported by the transporter can be moved by means of the telescopic extension from a transport position in the area of the transporter to a transfer position in the area of the transfer station and/or transported goods can be moved by means of the telescopic extension from a transfer position in the area of the transfer station to a transport position in the area of the transporter (e.g. see Nusser, Figs. 3D and 3E, wherein the robotic truck loader 318 transfers items to and from the AVG 302, via a robotic arm).  

As per claim 10, Nusser, as modified by Elazary, teaches the features of claim 9, and Nusse further discloses wherein the transfer station is at least one of: machine tool, a material lock, a storage facility, and a storage rack (e.g. see Figs. 3D and 3D, wherein the AVG 302 includes a storage rack).  

As per claim 12, Nusser, as modified by Elazary, teaches the features of claim 1, and further teaches wherein the transporter includes a processor and memory storing instructions for: in a first step, moving to a loading position by means of the undercarriage, in a second step, transferring without the undercarriage being operated, the transported goods to the transfer station (e.g. see rejection of claim 9) by actuating the telescopic extension and/or the lifting device, and compensating for inaccuracies in the process of reaching the loading position by at least one further axis of movement of the transporter (e.g. see rejection of claims 2-5).  

As per claim 13, Nusser, as modified by Elazary, teaches a method of operating a driverless transport system comprising at least one driverless transporter comprising: moving a driverless transporter to a loading position, at which the transporter is arranged next to a transfer station (e.g. see Nusser, Figs. 3D and 3E), wherein the driverless transporter comprises: an undercarriage, a drive, a control unit, and a handling arrangement with a telescopic extension for moving the transported goods in a horizontal direction actuating the telescopic extension (e.g. see rejection of claim 1) for loading the transfer station with transported goods and/or for removing transported goods from the transfer station (e.g. see Nusser, Figs. 3D and 3E).

As per claim 14, Nusser, as modified by Elazary, teaches the features of claim 13, and further teaches further comprising removing a processed workpiece from the transfer station in a first step, and transferring a non-processed workpiece thereto in a second step, wherein, no movement of the transporter via its undercarriage takes place between the two steps and/or the transporter remains fixedly at its loading position (e.g. see rejection of claim 12; the Office further notes the relative nature of “processed” and “non-processed” in the rejection under 35 USC 112(b)).

As per claim 16, Nusser, as modified by Elazary, teaches the features of claim 1, and further teaches wherein the driverless transporter is for loading a transfer station with one or a plurality of workpieces (e.g. see Nusser, Figs. 3D and 3E).

As per claim 17, Nusser, as modified by Elazary, teaches the features of claim 4, and further teaches wherein the handling element is a gripper and/or a fork (e.g. see Nusser, Fig. 2A, wherein a gripping component is provided).

As per claim 18, Nusser, as modified by Elazary, teaches the features of claim 5, and further teaches wherein the at least one further axis of is a vertical axis of rotation and/or a transverse shuttle (e.g. see Elazary, Fig. 10B), and the further axis of movement moving the telescopic extension and/or being arranged between the lifting device and the telescopic extension (e.g. see Elazary, Fig. 10B).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include providing addition movement means for placement of delicate goods (e.g. without merely dropping the secured good).

As per claim 19, Nusser, as modified by Elazary, teaches the features of claim 6, and further teaches wherein the telescopic extensions having parallel pull-out directions and/or being arranged side by side, one above the other or in alignment with each other (e.g. see Elazary, Fig. 10A).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the robot of Nusser to include multiple extendable members to increase a reach distance).

As per claim 20, Nusser, as modified by Elazary, teaches the features of claim 7, and further teaches comprising at least two places for depositing transported goods (e.g. the Office notes that this comprises intended use of the driverless transport), wherein the axes of movement of the handling arrangement are configured such that transported goods can be deposited on and/or picked up from a deposit place by means of the telescopic extension (e.g. see rejection of claim 9), the telescopic extension being pivotable via a vertical axis of rotation towards the deposit place and/or the deposit places (e.g. see rejection of claim 18).

Claims 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0308096, to Nusser et al. (hereinafter Nusser), in view of U.S. Patent Publication No. 2018/0146618, to Elazary et al. (hereinafter Elazary), and in further view of U.S. Patent No. 8,749,196, to Cohen et al. (hereinafter Cohen).

As per claim 8, Nusser, as modified by Elazary, teaches the features of claim 1, and Nusser further discloses further comprising a coupling arrangement for mechanically coupling the transporter to a transfer station, wherein the coupling arrangement serves to center and/or support the transporter (e.g. see Fig. 1, and col. 7, line 44, to col. 8, line 7, wherein a robot 40 is provided configured to mate with depression 26 of a base plate), wherein a sensor is provided for detecting that coupling has taken place (e.g. see Figs. 4A-4C, and col. 6, lines 9-22, wherein homing beams are provided for docking the robot) and/or the control unit is configured such that transported goods cannot be moved by the telescopic extension to a location outside the base area of the transporter until coupling has taken place and/or the telescopic extension cannot be pulled out until coupling has taken place.

As per claim 11, Nusser, as modified by Elazary, teaches the features of claim 9, and Nusse further discloses wherein the transfer station comprises a coupling arrangement for mechanically coupling the transporter, the coupling arrangement being used for centering and/or supporting the transporter and preventing a tilting of the transporter during pulling out of the telescopic extension (e.g. see rejection of claim 8; the Office further notes that this coupling feature would aid in preventing tilting of the robot).  

As per claim 15, Nusser, as modified by Elazary, teaches the features of claim 13, and further teaches wherein the transporter is mechanically coupled to the transfer station at the loading position (e.g. see rejection of claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669